      Case 2:19-cv-05406-NVW Document 26 Filed 06/26/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Winters Jr., individually and on            No. CV-19-05406-PHX-NVW
     behalf of all others similarly situated,
10                                                       ORDER
                       Plaintiff,
11
     v.
12
     Cardinal Financial             Company,   Limited
13   Partnership,
14                     Defendant.
15
16          Pursuant to the parties’ Stipulation of Dismissal (Doc. 25) and for good cause
17   shown,
18          IT IS ORDERED granting the parties’ Stipulation (Doc. 25) and dismissing Plaintiff
19   Richard Winters, Jr.’s (“Plaintiff”) claims against Defendant Cardinal Financial Company,
20   Limited Partnership (“Defendant”) with prejudice, and the putative class’s claims against
21   Defendant are dismissed without prejudice, with each party to bear their own attorney’s
22   fees and costs.
23                 Dated this 26th day of June, 2020.
24
25
26
27
28
